 

Case 3:15-cr-00067-MCR-EMT Document 141 Filed 03/25/21 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA

PENSACOLA DIVISION

UNITED STATES OF AMERICA

DKT #3:20CR88-001/MCR
DKT #3:15CR67-001/MCR

vs.

ANTHONY FLOYD HEMPHILL
a/k/a Tony Hemphill, Anthony Hemphill,
BJ Campbell, Mike Adams

we me ee eee nee Nn” See”

 

ORDER HOLDING VIOLATIONS IN ABEYANCE WHILE
CONTINUING/MODIFYING SUPERVISION

THIS MATTER CAME to be heard for a violation hearing on March 25, 2021; there
appearing Assistant U.S. Attorney Nancy Hess; and the defendant, Anthony Floyd Hemphill,
appearing in person with counsel, Joseph Hammons.

Based on the information provided, the statements of all parties, and the information
contained in the violation report, the court finds that the violations as reported shail be held in
abeyance and the term of supervised release continued with the modification the defendant make
a jump sum payment of $2,500 in each case (Total $5,000) and make a minimum monthly

restitution payment of $250 in each case (Total $500 monthly).

DONE AND ORDERED in Open Court at Pensacola, Florida, this 25th day of March

The Honorable Moluee

SH? United States District Judge

Date signet UU ae ti

 
